DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘sound measuring device’ in claim(s) 1, 5-8, 10, and 14-16; ‘hearing test device’ in claim(s) 3, 7, and 10; and ‘input device’ in claim(s) 3, 7, and 9-14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Objections
Claim(s) 1, 3, 7, 9-14, and 18 is/are objected to because of the following informalities:  
In claim(s) 1 and 10, the phrase ‘processor for processing’ should be amended to recite ‘processor configured to process configured to store configured to store’.  
In claim(s) 3, 7, and 9-14, the adjectives ‘hand-held, mobile’ should be amended to recite ‘hand-held[[,]] mobile’. 
Claim(s) 7 depends from claim(s) 3 but is separated in sequence from claim(s) 4-6 which do not depend from claim 3.  A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.
In claim(s) 13, the term ‘the patient’s ability’ should be amended to recite ‘an ability of the patient’. 
In claim(s) 18, the phrase ‘each frequency and amplitude’ should be amended to recite ‘each the frequency and the amplitude’. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1, 3, 8, 10, 13, and 15-16 recites functional limitations of the system in active-tense language: ‘the data processor analyzes the background sounds, and determines …’, ‘the data processor generates a report…’, ‘the measuring device notifies…’, ‘the hearing test device transmits…’,  ‘the data processor: processes…issues…and sends…’, ‘the sound measuring device measures…’. 
In each instance of active tense language in the above claim(s), the language encompasses both an apparatus and the method steps of using the apparatus.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs.  (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed.  Cir.  2011)).  
Examiner suggests amending the functional limitations throughout claim(s) 1-16 to instead recite that the functional components are configured to perform the claimed is configured to analyze the background sounds, the hearing test device is configured to transmit — and mutatis mutandis for all other such instances throughout claim(s) 1-16 — in order to resolve the issue of clarity and where Examiner interprets the claims as such. By way of contrast, claim(s) 4 does not encounter such an issue as the claim properly limits a tympanometer configured to conduct a pressure test. 

The term “about” in claim(s) 5-6 and 15-16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim(s) , the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim(s) 2-9 is/are rejected due to its/their dependence on claim 1. 
Claim(s) 11-16 is/are rejected due to its/their dependence on claim 10. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 8, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wasden (US 20100268115 A1).
Examiner notes: for brevity, economy, and clarity of reading, independent claims, and select of the dependent claims, are addressed jointly herein when instances of limitations with verbatim or near-verbatim similarity are recited in the body of differently numbered claims.

For claims 1 and 17, Wasden teaches A system [100] which (for claim 17) performing associated method steps comprising:
a sound measuring device [300] for measuring one or more background sounds of a test environment; [¶¶31-32]; 
a data processor [processor of 100-102] for processing the background sounds, wherein the data processor analyzes the background sounds, and determines a frequency and an amplitude of the background sounds; [Fig. 4 per ¶32]; 
and a memory [memory of 100-102] for storing the background sounds, wherein the data processor generates a report comprising the frequency and the amplitude,  [Fig. 4], 
and the report provides a hearing test administrator with data that enables the hearing test administrator to assess whether the background sounds may result in a false indication of hearing loss in a patient undergoing a threshold hearing test. [Fig. 4 per ¶32]. 

For claim 2, Wasden teaches The system of claim 1, wherein the amplitude is one of an average amplitude and a median amplitude. [one of bars shown in Fig. 4 must be a median value (amplitude)]. 

For claim 4, Wasden teaches The system of claim 1, further comprising:
a tympanometer configured to conduct a pressure test and to indicate the results of the pressure test. [tympanometer per ¶26, ¶29, for tympanogram per ¶33]. 

For claim 5, Wasden teaches the sound measuring device is configured to measure background sounds having frequencies of from about 100Hz to about 10,000Hz. [frequencies shown in Fig. 4 at top of chart]. 

For claim 8, Wasden teaches The system of claim 1, wherein the sound measuring device notifies the test administrator when the background noise is above maximum permissible ambient noise levels [404] of the test environment that may lead to false indications of hearing loss in the patient. [¶32]. 

For claim 18, Wasden teaches The method of claim 17, wherein if the background sounds comprise a plurality of frequencies and amplitudes, the method further comprises:
generating one of a table and a graph that identifies each frequency and amplitude, so that the hearing test administrator can assess whether a threshold hearing test conducted in the test environment will lead to false indications of hearing loss. [Fig. 4 per ¶32]. 

For claim 20, Wasden teaches The method of claim 17, further comprising:
generating a hearing health report comprising a preliminary hearing health assessment, and a clinical history data of the patient. [Fig. 9 with results and per ¶47 multiple session reports – a form of clinical history]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7, 9-10, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasden. 
Examiner notes: for brevity, economy, and clarity of reading, independent claims, and select of the dependent claims, are addressed jointly herein when instances of limitations with verbatim or near-verbatim similarity are recited in the body of differently numbered claims.

For claim 3, Wasden teaches The system of claim 1, further comprising:
a hearing test device [102, 106, 108] for administration of the threshold hearing test by the hearing test administrator [¶¶29-30], wherein the hearing test device transmits at least four distinct pure tone frequencies to the patient; [at least four frequencies shown in Figs. 4-6]; 
and an input device for activation by the patient upon hearing the at least four distinct pure tone frequencies transmitted by the hearing test device, and for transmission of a signal indicative of the patient's response to the data processor. [touchscreen per ¶27]. 
	
For claim 10, Wasden teaches A system for reducing false indications of hearing loss in a patient and administering an interactive hearing assessment of the patient's hearing in a test environment, [entire disclosure – see at least abstract, Fig. 4] the system comprising:
a sound measuring device [300] for capturing one or more background sounds in the test environment [¶¶31-32], and determining a frequency and an amplitude of the background sounds; [¶¶31-32 and Fig. 4]; 
a hearing test device [102, 106, 108] for administration of a threshold hearing test in the test environment, [¶¶29-30], wherein the hearing test device transmits at least four distinct pure tone frequencies to the patient; [frequencies shown in Figs. 4-6]; 
and an input device for activation by the patient upon hearing the at least four distinct pure tone frequencies, wherein the activation indicates a result of the threshold hearing test. [touchscreen for test per ¶27]. 
For claim 15, Wasden teaches the sound measuring device is configured to measure background sounds having frequencies of from about 100Hz to about 10,000Hz. [frequencies shown in Fig. 4 at top of chart]. 

For claims 3, 7,  9-10, 14-15, and 19 Wasden fails to teach the sound measuring device, the test device, and the input device being — and/or are integrated into — a portable, hand-held, and/or mobile device(s). 
However, Wasden does teach that select elements such as communication components are in portable mobile handheld form such as a pager 108 per ¶26 and, more generally, that the computing and processing elements of the disclosure can be integrated into a single device (such as computer 102) or networked computer elements per ¶¶26-27 and ¶30, ¶30 specifically stating that other computing environments may be used to perform the test. 
Accordingly, Examiner takes official notice that modifying the ambient monitoring module 300 and computer 102 to be portable, mobile, hand-held computing devices which host and execute testing and input ‘modules’ (i.e., software) is an obvious choice of computing elements and computing arrangement that would be well-known, routine, and predictable to one of ordinary skill at the time of filing.  The use of (by way of nonlimiting example) laptops, smartphones, and or tablet computers individually or in networked communication to receive, process,  and display data — including clinical test data — is well-known in the pertinent industry (as a most straightforward example, implementing computer 102 of Wasden as one or more networked laptop PC(s) instead of a desktop PC would meet the ‘mobile’ ‘handheld’ ‘portable’ language in claims 3, 7, 9-14, and 19 as written – laptops being portable, mobile, and handheld). 

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasden in view of Wikipedia (Wikipedia Article dated 10/9/16). 

For claims 6 and 16, Wasden fails to teach the ambient noise measuring module 300 (the sound measuring device) measuring background sounds at a sampling rate of 44.1 kHz.  Wikipedia teaches that an audio sampling rate of 44.1 kHz is a well-known and widely-used industry standard sampling rate for audio recording. [see printout pp. 1-2].  
Accordingly, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the module 300 of Wasden to measure sounds at a . 

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasden in view of Smith (US 20140254842 A1).

For claim 11, Wasden teaches The system of claim 10, further comprising:
a data processor [processor of 102] for processing respective signals transmitted by the input device [¶27], and when the background sounds comprise a plurality of frequencies, and generating a report comprising the plurality of frequencies; [Fig. 4]; 
and a memory to store the frequency or the average of the plurality of frequencies and the amplitude of the background sounds. [memory of 102 which stores and displays report of Fig. 4].  	

Wasden fails to teach the processor calculating an average of frequencies when the background sounds comprise an plurality of frequencies and generating the report of Fig. 4 therewith. However, Wasden does teach that operators administering hearing tests are known to account for background and baseline conditions of the testing environment and patient per ¶7 as well as masking operations (deliberate generation of calibrated background noise) per ¶¶37-39. 
Smith teaches a system [abstract] which measures ambient noise of a hearing environment [via microphone 102 per ¶20] and then calculates an average of frequencies of a plurality of background frequencies [per ¶117]. 


For claim 12, Wasden teaches The system of claim 11, wherein the input device transmits one or more signals to the data processor, the signals being indicative of the patient's activation of the input device. [touchscreen per ¶27 would have some form of signal transmission to processor(s) of 102]. 

For claim 13, Wasden teaches The system of claim 11, wherein the data processor:
processes the one or more signals indicative of the patient's response; [¶¶25-30]; 
issues one or more hearing test result signals associated with the hearing test based on the patient's ability to hear each of the at least four pure tone frequencies; [Fig. 9]; 
and sends the hearing test result signals indicative of hearing loss associated with the patient to the input device. [¶30, Fig. 9]. 

For claims 11-13 Wasden fails to teach the sound measuring device, the test device, and the input device being themselves (various combinations of) portable, hand-held, mobile, and/or are integrated into a portable and/or mobile and/or hand-held device. 
However, Wasden does teach that select elements such as communication components are in portable mobile handheld form such as a pager 108 per ¶26 and, more generally, that the computing and processing elements of the disclosure can be integrated into a single device (such as computer 102) or networked computer elements per ¶¶26-27 and ¶30, ¶30 specifically stating that other computing environments may be used to perform the test. 
Accordingly, Examiner takes official notice that modifying the ambient monitoring module 300 and computer 102 to be portable, mobile, hand-held computing devices is an obvious choice that would be well-known, routine, and predictable to one of ordinary skill at the time of filing.  The use of, by way of nonlimiting example, laptops, smartphones, and or tablet computers individually or in networked communication to process and display data, including clinical test data, is well-known in the pertinent industry (as a most straightforward example, implementing computer 102 Wasden as a laptop PC instead of a desktop PC would meet the ‘mobile’ ‘handheld’ ‘portable’ language in claims 11-13 as written – laptops being portable, mobile, and handheld). 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
 

/BENJAMIN S MELHUS/           Examiner, Art Unit 3791